Citation Nr: 1753409	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for painful joints of the bilateral knees, feet, and hands.

2.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD) and a major depressive disorder (psychiatric disability), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from February 1967 to April 1968.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 2008 rating decision denied service connection for a stomach or digestive disability and painful joints of the feet, knees, and hands, and a March 2011 decision denied an effective date earlier than November 10, 2003 for the grant of service connection for psychiatric disability, and a rating higher than 50 percent for the psychiatric disability.

In a July 2016 decision, the Board dismissed the Veteran's claim for an effective date earlier than November 10, 2003 for the grant of service connection for a psychiatric disability.  At that time, the Board remanded his service connection and increased rating claims to the Agency of Original Jurisdiction (AOJ) for further development.  A December 2016 rating decision granted service connection for hiatal hernia/gastroesophageal reflux disease (GERD) that was assigned an initial 10 percent rating from April 10, 1968.  This action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a stomach or digestive disability. 

The issue of entitlement to service connection for painful joints of the bilateral knees, feet, and hands is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's psychiatric disability has been has been manifested by occupational and social impairment essentially commensurate with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood; the weight of the medical and other evidence of record is against a finding that the Veteran's service-connected psychiatric disability is manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not higher, for PTSD and a major depressive disorder, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434-9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in December 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate a claim.  Regarding the duty to assist, the Veteran's service treatment records were obtained and all reasonably identified and available VA and non-VA medical records have been secured.  

In October 2017, the Veteran's representative provided a waiver of initial AOJ review of VA and non-VA medical records received after issuance of the July 2017 supplemental statement of the case (SSOC).  See 10/26/17 VBMS Correspondence.  See also 38 C.F.R. § 20.1304 (c) (2017).  Such evidence will be duly considered.

There was substantial compliance with the Board's July 2016 remand that directed the AOJ to obtain VA treatment records since April 2005, records considered by the Social Security Administration (SSA), and records of the Veteran's mental health treatment by Dr. T., and schedule him for a VA examination.  The SSA reported that the Veteran's records were destroyed.  See 8/5/16 VBMS Medical Treatment Record Furnished by SSA.  VA treatment records dated to August 2016 were obtained, and the Veteran was scheduled for VA examination in August 2016.  He did not respond to VA's August 2016 letter requesting authorization to obtain records of his treatment by Dr. T., but private mental health records regarding the Veteran's treatment, dated to 2015, were received by the AOJ in October 2016.  See 8/30/16 VBMS Correspondence; 10/3/16 VBMS Medical Treatment Records Non-Government Facility.

As such, the Board will proceed with consideration of the Veteran's appeal.

II. Facts and Analysis

The Veteran's current increased rating claim was received by the RO in June 2010.  See 6/29/09 VBMS Third Party Correspondence.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the Veteran is entitled to a staged rating for his disability where indicated by the evidence.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017). 

The Veteran's statements describing the observable symptoms of his service-connected psychiatric disability are deemed competent.  These statements must be considered with the competent medical evidence of record and in conjunction with the pertinent rating criteria.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  The Veteran's psychiatric disability is rated under Diagnostic Code 9434-9411.  The hyphenated diagnostic code may be read to indicate that a major depressive disorder (Diagnostic Code 9434) is the service-connected disorder, and is rated based on disability associated with PTSD under Diagnostic Code 9411.

The General Rating Formula for Mental Disorders, including Diagnostic Codes 9411 and 9434, that evaluate PTSD and major depressive disorder, respectively, at 38 C.F.R. § 4.130, provides, in pertinent part below, the ratings for psychiatric disabilities. 

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434-9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 

Id.  

So, the DSM-5 would apply as this application for benefits was pending at the RO on August 4, 2014.  However, since much of the relevant evidence in this case was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V. 

According to DSM-IV, Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, that provide the primary basis for the rating assigned.  See 38 C.F.R. Â§ 4.126 (a) (2017).

Under DSM-IV, a GAF score of 41 to 50 is commensurate with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2017); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Analysis

A GAF score of 50 was assigned by a VA examiner in April 2007, commensurate with serious impairment.  

The primary consideration is the overall level of impairment, as due to any symptoms.  Use of the term "such as" in the criteria for a 70 percent evaluation under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a 70 percent evaluation.  See Vazquez-Claudio, 
713 F.3d at 115.  The plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" and social and occupational impairment in most areas.  Id. at 116-17. Although, "the veteran's symptom[s are] the primary consideration" in assigning a disability evaluation under § 4.130, a determination as to entitlement to a 70 percent disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas." Id. at 118. 

Here, the Board finds that the Veteran's demonstrated symptoms or their equivalent have are more nearly approximated by the criteria for a 70 percent rating.

Indeed, the record shows that VA and non-VA clinicians, who treated the Veteran, noted his irritability and anger.  See e.g., 8/10/17 VBMS CAPRI, pages 2-4; 10/3/16 VBMS Medical Treatment Record Non Government Facility, page 3.  The August 2016 examiner noted the Veteran's report of anger and that VA medical notes indicate some conflicts in the relationships with his children.  

The examiner noted the Veteran's report of some legal difficulties related to a computer his girlfriend sold on Craig's List a few years earlier.  The buyer was stopped by two detectives right after giving the Veteran and his girlfriend half the price.  The Veteran punched one of the detectives because he did not see his identification.  His girlfriend was searched for drugs, and it turned out the computer buyer left a package of drugs in the Veteran's car.  The Veteran was charged with possession of narcotics.  The case was reportedly ongoing.  He had to go on probation and get drug tested for a year.  The Veteran denied alcohol or drug problems.

The record shows that the psychiatric disability has caused deficiencies in the areas of work, judgment, and mood.  The Veteran's brother and his friend stated that, since discharge, the Veteran struggled with mental issues and was unable to hold a steady job or provide for his family.  See 7/7/08 VBMS Buddy/Lay Statement; 7/4/08 VBMS Buddy/Lay Statement.  The April 2007 examiner recorded the Veteran's report that he had not worked since 2001 when he drove an ice cream truck, and observed that a March 2004 VA examiner indicated that the Veteran was working at that time but having great difficulty and missing a lot of work.  The Veteran told the 2007 examiner that he had to stop driving the ice cream truck because he was having flashbacks and irritability and was afraid he was going to "hit a kid."

The August 2016 VA examiner noted the Veteran's history of difficulty working and that he last worked in 2004 on an ice cream truck.  The Veteran indicated he stopped working due to a tailbone injury and mechanical problems with his truck in 2004.  He worked as an insurance agent and retired at age 61 around 2003.  The examiner recorded the Veteran's report that he was "forced into retirement" because of "internal management problems".  He said that he started having "wicked nightmares" after September 11, 2001, began having difficulty coping with stress at work, and became forgetful.  Further, the Veteran said he was not fired, he chose to leave, but he felt he was pushed out because his territory was cut.  He was unable to find other work in the insurance business, reportedly because he was an independent contractor with no record of employment.  The examiner commented that it was unclear why his employers were unwilling to provide references for him.  The Veteran attributed that to problems with company management and some employees being scapegoated.

The examiner commented that the Veteran had not worked in several years, so it was difficult to determine how much occupational impairment his mental health problems currently caused.  The examiner observed that the Veteran appeared to become agitated in response to stress and to require a great deal of reassurance, and these characteristics would likely reduce his productivity and reliability in a competitive employment setting.  

The August 2016 examiner stated that social impairments were also present due to the Veteran's cycles of being overly trusting and allowing himself to be exploited alternating with periods of distrust and social avoidance.

The August 2016 examiner commented that the Veteran was a bit tangential but easily redirected.  The Veteran's mood was labile and his affect was variable, with a coherent thought process that was often vague and impressionistic.  During a January 2017 telephonic interview with a VA clinician, the Veteran complained of a whistling type sound or muffled hissing sound "inside his head" for several days, that was constant and waxed or wanted in volume.  See 8/10/17 VBMS CAPRI, page 4.  The sound was not in his ear but was "in the head", and he denied voices/troublesome thoughts.  He had two panic attack type symptoms in the past few days.  The April 2007 examiner reported that the Veteran had panic attacks four to six times a week.

The April 2007 VA examiner noted that the Veteran was married, but living apart from his wife, and had a girlfriend.  The August 2016 examiner reported that the Veteran and his wife separated in 2004 and lived apart for 10 years, but remained married.  The Veteran broke up with his girlfriend, moved back with his wife when she was diagnosed with cancer, and described their relationship as difficult.  They had three adult children, one of whom lived at home.  He had some conflicts with them and believed his wife spoiled them.  His daughter had a substance abuse problem, and his children borrowed money from his, that he found stressful.  The Veteran enjoyed his grandchildren.

Clinical records and the recent 2016 VA examiner discuss the Veteran's nightmares, intrusive thoughts, hyperarousal, depression, moodiness, and anger.   See e.g., 10/3/16 VBMS Medical Treatment Record Non Government Facility, pages 3-4.

The 2016 examiner noted that, on examination, the Veteran had symptoms of anxiety, a depressed mood, chronic sleep impairment, and suspiciousness.  He reported chronic suicidal ideation but without intent or plan.  He said his grandchildren prevent him from acting on suicidal thoughts.  The examiner found that the Veteran's intelligence appeared to be in the average range with no evidence of gross cognitive impairment.  His judgment and insight seemed to be fair.

Given the above, the Board finds that the demonstrated symptoms show a level of impairment more nearly approximate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, the Board finds that the criteria for a 70 percent rating have been met since the initial grant of service connection.

The Board concludes that the preponderance of the evidence is against finding that the Veteran has total occupational and social impairment as contemplated in the criteria for a 100 percent (maximum schedular) rating.  The Veteran's demonstrated symptoms have not been of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  In this regard, the 2007 examiner found that the Veteran was intense, anxious, and frequently tearful.  The August 2016 examiner found the Veteran a bit tangential but easily redirected.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior, have not been documented in the clinical record or in the statements from the Veteran.  As noted above, the 2016 VA examiner found that the Veteran had fair judgment.  Although the Veteran reported hearing a whistling sound in his head during the January 2017 telephone interview with a VA clinician, he denied hearing voices or troublesome thoughts.  The examiners found no evidence of visual hallucinations or delusions or psychotic thought.  The Veteran's thought processes were logical and coherent.  The Veteran's speech was normal and he repeatedly denied having homicidal ideations or plans. 

The 2007 and 2016 VA examiners noted the Veteran's report of suicidal ideation without plan or intent.  The August 2016 examiner noted chronic suicidal ideation without plan or intent and that the Veteran's grandchildren prevented him from acting on his thoughts.  In December 2016, the Veteran reported that he if had negative thoughts, he thought of his grandchildren and wife who was going through chemotherapy.  See 8/10/17 VBMS CAPRI, page 8.  The Board notes that his suicidal ideation is acknowledged and contemplated by the now 70 percent rating.  

The 2016 VA examiner described the Veteran as well-groomed, although his girlfriend reported in 2006 that he was not well groomed and had to be reminded to shower.  See 5/3/06 VBMS Buddy/Lay Statement.  Socially, the Veteran maintained his marital relationship and repeatedly expressed affection for his grandchildren, although his girlfriend described the difficulties in their relationship.  Thus, the record does not show symptoms that approximate total social impairment.

Given the above, the Board finds that the level of impairment shown is not more nearly approximated by total occupational and social impairment due to his PTSD disability.  The Veteran's grant of a TDIU, effective November 10, 2003 (via May 2007 rating decision) is recognition of the occupational impairment caused by his psychiatric disability, along with his other service-connected disabilities, to include his service-connected spondylolisthesis, L5-S1 with sciatica.  The Board finds the assessment that multiple service-connected disabilities contribute to his unemployability to be accurate.  As such, entitlement to special monthly compensation based on statutory housebound is not for application.  38 C.F.R. § 3.155(d)(2) (2017).

As alluded to and by resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture is more nearly approximated by an initial 70 percent rating, but no higher.  As noted above, the Board finds that the record shows a factually ascertainable 70 percent level of impairment since the grant of service connection on November 10, 2003.  However, the preponderance of the competent medical and other competent and credible lay evidence of record is against a rating in excess of 70 percent.  The Board finds that at no time since the Veteran filed his most recent claim for an increased rating for a psychiatric disability, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  The benefit of the doubt has been resolved in the Veteran's favor, as appropriate.  38 U.S.C. § 5107(b).



ORDER

A 70 percent rating, but not higher, for service-connected PTSD and major depressive disorder, is granted, from November 10, 2003.


REMAND

The Veteran seeks service connection for joint pain of the bilateral knees, feet, and hands.  An August 2016 VA examiner opined that the Veteran's joint pain did not have its onset during active service.

A July 2017 private medical record reflects the Veteran's complaints of bilateral knee pain and that an esophagogastroduodenoscopy (EGD) was positive for amyloid although other tests were not.  See 8/10/17 VBMS Medical Treatment Record Non Government Facility, page 18-19.  The assessment was secondary systemic amyloidosis.

In an August 2017 statement, Dr. M.Z., the chief of gastroenterology at a private hospital, noted the Veteran's long standing history of reflux.  See 10/24/17 VBMS Medical Treatment Record Non-Government Facility.  The Veteran had recurrent episodes of difficulty swallowing, intermittent choking sensations, recurring epigastric distress, heartburn, regurgitation and chest pain with radiation to both arms.  Dr. M.Z. stated that, at the Veteran's most recent endoscopy, he was found to have a polyp with a positive test for amyloid and was being evaluated by a rheumatologist.  

As noted, service connection is now in effect for hiatal hernia/GERD.  Dr. M.Z.'s statement raises the possibility that the Veteran has painful joints of the bilateral knees, feet, and hands due to, or aggravated by, a service-connected disability. As such, the Board finds that an additional competent medical opinion is needed as to whether painful joints of the knees, feet, and hands, were caused by the service-connected hiatal hernia/GERD disability, or if painful joints of the knees, feet, and hands, were aggravated by the service-connected gastrointestinal disability.  38 C.F.R. § 3.310 (2017).

Efforts should be made to obtain medical records of the Veteran's 2017 rheumatology evaluation.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran complete authorizations for VA to obtain all private treatment records regarding his 2017 rheumatology evaluation.  Inform him that he can submit the evidence himself.  If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

2. After completing the development requested above, refer the Veteran's claims file to a rheumatologist for an addendum opinion regarding the etiology of his joint pain of the feet, knees, and hands.  An examination conducted by a medical professional other than a physician is not acceptable.  (A clinical examination should be scheduled only if deemed necessary by the clinician.)  The clinician should review the claims file to become familiar with the pertinent medical history and address the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current joint pain of the feet, knees, and hands was caused (in whole or in part) by his service-connected hiatal hernia/GERD disability?  

b. If not caused by the hiatal hernia/GERD, disability is it at least as likely as not 
(50 percent or greater probability) that the Veteran's joint pain of the hands, feet, and knees, was aggravated (made worse) by his service-connected hiatal hernia/GERD disability? 

c.  If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of neurologic disability prior to aggravation?

d. The examiner is to provide a comprehensive rationale for each opinion.  The examiner is particularly requested to address the relationship between amyloidosis and gastrointestinal disability (including reflux).

e. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The absence of evidence of treatment for the claimed disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

g. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

3. If the benefit on appeal remains denied, issue a SSOC and return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


